TRIAL COURT OFFICIAL’S
                          REQUEST FOR EXTENSION OF TIME TO FILE
                                                                  FILED IN
                                        RECORD              12th COURT OF APPEALS
                                            th
                 Fax to Cathy S. Lusk, 12        Court of Appeals, Tyler, TX. Fax # (903)TYLER, TEXAS
                                                                                          593-2193
                                                                                   5/13/2015 10:20:52 AM
Court of Appeals No. (If Known):        _12-15-00029-CV___________________              CATHY S. LUSK
                                                                                            Clerk
Trial Court Style:                      TONYA M. ALLEN DDS, P.A. VS SMITH COUNTY APPRAISAL
                                        DISTRICT

Trial Court & County:                   114th District Court Smith Trial Court No.: 14-1121-B

Date Trial Clerk’s Record Originally Due: 05-08-15

Date Court Reporter’s/Recorder’s Record Originally Due: 05-
08-15

Anticipated Number of Pages of Record: 150


    I am responsible for preparing a record in this appeal but I am unable to file the record by the original
    due date for the following reason(s): (check all that apply – attach additional pages if necessary)


        To the best of my knowledge, the Appellant has made no claim of indigence and has failed to
        either pay the required fee or to make arrangements to pay the fee for preparing the record

        My duties listed below preclude working on this record


    x   I have had not respond from the attorney I have called and let a message bill of cost has not been
        paid $189.00. I have contact attorney by phone and letter.

                                                                      th
    I anticipate this record will be completed and forwarded to the 12 Court of Appeals by, 06-22-15
    And I hereby request an additional 30 days within which to prepare the record.
    TEX.R.APP.P.37.3.

    In compliance with TEX.R.APP.P.9.5(e), I certify that a copy of this notice has been served on counsel
    for all parties to the Trial Court’s judgment or order being appealed. I further certify by my signature
    below that the information contained in this notice is true and within my personal knowledge.

Date: 5/13/2015                                            /S/ Linda Rhymes
                                                           /S/ Linda Rhymes
Phone Number: 903-590-1677                                 Deputy Clerk




 
 


                            TEXAS RULE OF APPELLATE PROCEDURE 9.5(e) reads:

            Certificate requirements:    A certificate of service must be signed by the person who made
                                         the service and must state:

            (1) the date and manner of service;
            (2) the name and address of each person served; and
            (3) if the person served is a party’s attorney, the name of the party represented by that
                attorney.

The following parties have been served with a copy of this document:

    Lead Counsel for APPELLANT(S):                     Lead Counsel for APPELLEE(S):

    Name:           MICHAEL W. EATON                   Name:                   SANDRA GRIFFIN

    Address:        109 RIVER OAKS DRIVE               Address:                3301 NORTHLAND DRIVE
                    SUITE 150                                                  SUITE 505
                    SOUTHLAKE TX 76092                                         AUSTIN TX 78731


    Phone #:         817-431-1111                              Phone #:         512-302-0190



    Attorney For:    P.A. TONYA M. ALLEN, DDS                  Attorney For:    SMITH COUNTY APPRAISAL
                                                                                DISTRICT